UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter ended September 30, 2012 Commission File Number: 333-154912 U.S. RARE EARTH MINERALS, INC (Formerly known as U.S. Natural Nutrients & Minerals, Inc) (Exact name of registrant as specified in its charter) Nevada 26-2797630 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6460 Medical Center St. Suite 230 Las Vegas, NV (Address of principal executive offices) (Zip code) (702) 888-1450, ext 281 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files); Yesx No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x There were 141,094,494 shares of common stock outstanding as of September 30, 2012. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 3 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS 8 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4A(T).CONTROLS AND PROCEDURES 11 PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 12 ITEM 1A.RISK FACTORS 12 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 12 ITEM 5.OTHER INFORMATION 12 ITEM 6.EXHIBITS 13 SIGNATURES 14 PART I– FINANCIAL INFORMATION ITEM 1. INTERIM FINANCIAL STATEMENTS U.S. RARE EARTH MINERALS, INC (Formerly known as U.S. Natural Nutrients & Minerals, Inc) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS December 31, September 30, (Unaudited) (Audited) Restated ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - Prepaid expenses - Inventory Total current assets Property and Equipment, Net of accumulated depreciation of $64,518 Total assets LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ 10% Series A Senior (non-subordinated) debentures Accrued interest Loan payable, current Total liabilities STOCKHOLDERS' EQUITY Common stock: $0.001 par value; 300,000,000 authorized, 141,094,494 and 113,941,494 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively Additional paid-in capital - common stock Preferred stock: 23 - Additional paid in capital - preferred stock - Accumulated deficit during the development stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the financial statements. 3 U.S. RARE EARTH MINERALS, INC (Formerly known as U.S. Natural Nutrients & Minerals, Inc) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended From inception September 30, September 30, June 9, 2008 to September 30, Restated September 30, Restated September 30, 2012 REVENUES $ ) $ Cost of goods sold Gross Profit ) General, selling and administrative expenses Total operating expenses Operating Loss ) Other income (expense): Master brokers fee/payment under agreement - - Interest income - - Interest expense ) - ) Net Loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ $ ) $ ) Weighted average of common shares outstanding See accompanying notes to the financial statements. 4 U.S. RARE EARTH MINERALS, INC (Formerly known as U.S. Natural Nutrients & Minerals, Inc) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) For the Nine Months Ended From inception September 30, June 9, 2008 to September 30, Restated September 30, 2012 Cash Flows from Operating Activities: Net Loss $ ) $ ) $ ) Depreciation Stock for services Accretion of debt premium and interest - - Contributed capital to COGS - - Expenses paid by stockholder contribution - - Adjustments to reconcile net loss to net cash used by operating activities: Changes in assets and liabilities: Increase accounts receivable ) - ) Decrease notes recveivable - (Increase) decrease prepaids ) ) Increase inventory ) ) Increase (decrease) accounts payable and accrued expenses ) Net cash used in operating activities ) ) ) Cash flows used in Investing Activities: Capital expenditures ) ) ) Net cash used in investing activities ) ) ) Cash flows from Financing Activities: Proceeds from Convertible debt - - Proceeds from Series A Debentures - - Payment of loan payable and debentures - ) ) Accrued interest Proceeds from Loans payable - - Proceeds from Loan payable, related party - - Common stock issued for cash Preferred stock issued for cash - Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of year - Cash, end of year $ $ $ Cash paid for: Interest $
